Citation Nr: 1214844	
Decision Date: 04/24/12    Archive Date: 05/03/12

DOCKET NO.  04-33 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a low back disorder. 

2.  Entitlement to service connection for arthritis of the fingers.

3.  Entitlement to service connection for arthritis of the bilateral knees. 

4.  Entitlement to service connection for arthritis of the bilateral feet. 

5.  Entitlement to service connection for costochondritis of the right anterior chest wall. 


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

M. Riley, Counsel 


INTRODUCTION

The Veteran served on active duty from March 1964 to March 1968 and from April 1972 to July 1988, when she retired with more than 20 years of military service.   This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2002 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In November 2007 and June 2010, the Board remanded the case for further action by the originating agency.  The case has now returned to the Board for further appellate action.

The Veteran requested a hearing before the Board at the RO on the September 2004 substantive appeal.  Two months later, in November 2004, she waived her right to an in-person hearing, and a videoconference hearing was scheduled for June 11, 2007.  On June 6, 2007, the Veteran emailed the Florida VA and notified them that she would not be attending her scheduled hearing.  It does not appear that this information was forwarded to the St. Petersburg RO, and the Veteran's absence at the hearing was recorded as a failure to report.  In any event, the Veteran has not requested that the hearing be rescheduled.  Thus, her request for a hearing is considered withdrawn.  See 38 C.F.R. § 20.702(d) (2011).


FINDINGS OF FACT

1.  No diagnosis of a chronic low back disorder was assigned during the Veteran's service, or until many years after the Veteran's service discharge, and the medical evidence establishes that current degenerative disc disease and degenerative joint disease of the spine is not etiologically related to active duty service.
2.  No diagnosis of arthritis of the fingers was assigned during the Veteran's service, or until many years after the Veteran's service discharge, and the medical evidence establishes that the current diagnosis of arthritis of the fingers is not etiologically related to active duty service.

3.  No diagnosis of arthritis of either knee was assigned during the Veteran's service, or until many years after the Veteran's service discharge, and the medical evidence establishes that the current diagnosis of arthritis of the bilateral knees is not etiologically related to active duty service.
 
4.  No diagnosis of arthritis of either ankle or foot was assigned during the Veteran's service, or until many years after the Veteran's service discharge, and the medical evidence establishes that the current diagnosis of arthritis of the bilateral feet is not etiologically related to active duty service.
 
5.  No diagnosis of costochondritis of the right anterior chest wall was assigned during the Veteran's service, or until many years after the Veteran's service discharge, and the medical evidence establishes that the current diagnosis of Costochondritis of the right anterior chest wall is not etiologically related to active duty service.
 

CONCLUSIONS OF LAW

1.  A chronic low back disorder, diagnosed as degenerative disc disease and degenerative joint disease, was not incurred or aggravated during active duty service or within an applicable presumptive period.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).

2.  Arthritis of the fingers was not incurred or aggravated during active duty service or within an applicable presumptive period.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).

3.  Arthritis of the bilateral knees was not incurred or aggravated during active duty service or within an applicable presumptive period.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).

4.  Arthritis of the bilateral feet was not incurred or aggravated during active duty service or within an applicable presumptive period.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).

5.  Costochondritis of the right anterior chest wall was not incurred or aggravated during active duty service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that service connection is warranted for the disabilities on appeal as they were incurred due to injuries during active duty service.  Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Additionally, for veteran's who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic diseases, such as arthritis, are presumed to have been incurred in service if such manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 3.309(a). 

Criteria for service connection 

1.  Current medical disorder

Initially, the Board finds that the Veteran has chronic disorders of the low back, fingers, knees, feet, and chest wall.  On VA examination in June 2008, the Veteran was diagnosed with degenerative disc disease of the lumbar spine and degenerative arthritis of the index and long fingers of the bilateral hands.  These diagnoses were based on physical examination and X-rays.  The June 2008 VA examiner also diagnosed costochondritis of the right anterior chest wall.  Although the June 2008 X-rays were negative for findings relating to the bilateral knees and feet, additional X-rays performed in connection with a second VA examination in February 2010 indicated osteoarthritis of the bilateral knees and bilateral metatarsophalangeal joints (MTPs) of the feet.  The record therefore demonstrates current diagnosis of the claimed chronic disorders.  

2.  Injury in service

The Veteran's service treatment records contain some evidence of in-service injuries.  The Veteran has stated throughout the claims period that she injured her back in a motor vehicle accident in December 1967 when the car she was riding in was struck from behind by a city bus.  In January 1968, the Veteran reported her involvement in a motor vehicle accident a month earlier in December 1967.  She complained of pain in the T6 area of the spine, but an examination was negative and no diagnoses pertaining to the thoracic or lumbar spine were made.  Service records also document a complaint of an aching right palm in September 1966 that was attributed to a local injury without trauma.  Additionally, the Veteran fell down some stairs in November 1984 twisting her left ankle.  She also complained of chest discomfort in April 1987.

The lay statements of record and the documented motor vehicle accident and other instances of treatment during service are sufficient to establish in-service injuries related to the low back, fingers, knees, feet (ankles) and chest wall.  However, the Board notes that no diagnosis of a chronic disorder of the low back, fingers, knees, feet (ankles), or chest wall was assigned during the Veteran's service.  Service records do not document any chronic complaints or treatment specifically pertaining to the claimed low back, fingers, bilateral knees, bilateral feet, or chest wall disorders after the initial treatment of reported injuries.  

In addition, the Veteran's spine, extremities, feet, and chest were consistently described as normal during physical examinations conducted during service, including a July 1987 periodic examination performed a year before her separation from active duty.  The service treatment records demonstrate injuries in service, but do not establish continuing complaints related to those injuries.

3.  Medical-nexus evidence or other basis for service connection 

The Board will now turn to the final element necessary for service connection: whether a relationship exists between the Veteran's in-service injuries and her current disorders of the low back, fingers, knees, fee, or chest wall. 

As noted above, service treatment records document several injuries including a motor vehicle accident in December 1967, but are negative for complaints related to the specific disorders currently on appeal.  No chronic conditions related to the Veteran's claims were diagnosed during the Veteran's active service.  Several physical examinations were conducted throughout the Veteran's more than twenty years of active service, and each of those examinations is negative for findings or chronic complaints related to the lumbar spine, fingers, knees, feet, or chest.  

There is also no evidence of arthritis within a year from the Veteran's separation from active duty service to allow for service connection on a presumptive basis.  See 38 C.F.R. § 3.307, 3.309.  In fact, the earliest evidence of complaints related to the current claims dates from 2002, when the Veteran's claims for compensation were received.  The absence of any clinical evidence for decades after service weighs the evidence against a finding that the Veteran's disabilities were present in service or in the year immediately after service.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

With respect to her low back disorder and finger pain, the Veteran has reported a continuity of symptoms.  During the June 2008 VA examination, she stated that her back following the December 1967 motor vehicle accident and that finger pain began during active duty service during her work in document control, and has continued to the present day.  Lay statements, such as those made by the Veteran, are considered to be competent evidence when describing the features or symptoms of an injury or illness.  Falzone v. Brown, Vet. App. 398 (1995).   

However, once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

In this case, the Board finds that the Veteran's reported history of constant back and finger pain since service is not credible.  While she stated that her low back and fingers have ached ever since injuries during service, service records do not document that the Veteran reported any complaints of low back pain or finger pain during the period of active duty from 1972 to 1988.  The Board notes that the service records encompass a period of over 20 years and document numerous health complaints, including mid back pain in January 1968 and swelling of the right palm in September 1966, but there are no findings in the service records of chronic complaints related to the lumbar spine or fingers.  The Board notes that absence of such documented complaints is not, in and of itself, as basis for denial of the claims, especially since it appears that the Veteran's service treatment records may be incomplete.

However, there is no record that the Veteran ever reported chronic low back or finger pain following her service until more than 10 years elapsed after her service discharge.  The Veteran does not contend that she sought treatment for a low back injury or finger pain incurred during or after service until 2002, more than 10 years after her separation from active duty and when her claim for compensation was received by VA.  

The Board finds that the Veteran's statements and history made for compensation purposes many years after her separation from active duty are not credible in light of the complete absence of complaints or treatment for years after service.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (holding that lay statements were not rendered insufficient by the absence of confirming medical evidence, but that the evidence could serve to support a finding that lay statements were not credible).  

In particular, it is not credible that the Veteran would fail to report chronic back pain or finger pain at the time of any periodic examination.  It is not credible that the Veteran would fail to seek clinical evaluation for chronic back pain or finger pain for many years after service, if such pain were present on a chronic and continuing basis.  It is not credible that the Veteran would fail to report chronic back pain or finger pain to clinicians treating her for other disorders after service, if such pain were present on a chronic and continuing basis.  The Board finds the Veteran's contentions of chronicity and continuity of certain disorders not credible.  

There is also no competent evidence of a nexus between the Veteran's claimed disabilities and active duty service.  The only probative medical opinions of record were provided by the February 2010 VA examiner in an October 2010 addendum report.  After reviewing the Veteran's claims file, including the service records, the VA examiner concluded that the Veteran's degenerative changes in the lumbar spine, fingers, knees, and feet were all consistent with natural aging and not etiologically related to the Veteran's reported injuries during service.  The VA examiner also noted that the Veteran's current costochondritis was not compatible with or related to her complaints of chest discomfort during service.  

The medical opinions rendered in October 2010 are entitled to significant probative weight as they were based on an accurate review of the facts and were accompanied by a well-reasoned rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed).  

The Board has also considered the statements of the Veteran connecting her claimed disabilities to service, but as a lay person, she is not competent to opine as to medical etiology or render medical opinions.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Grover v. West, 12 Vet. App. 109, 112 (1999).  The Board acknowledges that the Veteran is competent to testify as to observable symptoms, such as the onset of pain in various parts of her body, but notes that she has not described a continuity of symptoms since service with respect to arthritis of the knees and feet or costochondritis.  

Furthermore, the Board has found that the continuity of low back and finger pain reported by the Veteran is not credible.  The record presents no basis for accepting her opinion as to the cause of her current disabilities as competent and credible evidence.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1131, 1336 (Fed. Cir. 2006).

In sum, while the record contains evidence that the Veteran incurred various injuries during active duty service, including a motor vehicle accident in December 1967, the medical evidence of record weighs against a finding that the Veteran's current disabilities of the lumbar spine, bilateral fingers, bilateral knees, bilateral feet, and chest were at least as likely as not due to any incident of active duty service.  No other theory of entitlement under the laws governing Veterans' benefits is applicable to these claims.  Accordingly, the Board must conclude that the preponderance of the evidence is against the claims, and it is denied.  38 U.S.C.A. § 5107(b) (West 2002).



Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011) defined VA's duty to assist a veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

In this case, complete notice fulfilling the requirements of 38 C.F.R. § 3.159(b) was furnished to the Veteran in a November 2007 letter.  The Veteran also received notice regarding the disability-rating and effective-date elements of the claim in the November 2007 letter.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VCAA notice should be given before an initial AOJ decision is issued on a claim.  Pelegrini II, 18 Vet. App. at 119-120.  While complete VCAA notice was provided after the initial adjudication of the claims, this timing deficiency was remedied by the issuance of VCAA notice followed by readjudication of the claims.  Mayfield v. Nicholson, 444 F. 3d 1328 (Fed. Cir. 2006).  The claims were most recently readjudicated in the November 2011 SSOC.  Therefore, any timing deficiency has been remedied.

VA is also required to make reasonable efforts to help a claimant obtain evidence necessary to substantiate her claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to her claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  The Veteran was provided a proper VA examination in February 2010 with medical opinions issued in an October 2010 addendum report.  VA has also obtained available records of treatment reported by the Veteran, including service treatment records and records of VA treatment.  The Veteran has not identified any private physicians who have treated the disabilities on appeal.  
With respect to the Veteran's service records, it appears that complete records are not available for procurement.  The Board notes that some service records-such as separation examinations from both periods of the Veteran's active duty service-are not associated with the claims file.  The Board is aware that in situations where the complete service records are not available it has a heightened obligation to explain its findings and conclusions and carefully consider the benefit-of-the-doubt rule. See Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  In such circumstances, VA also has a duty to search alternate sources of service records.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  

In this case, VA made multiple requests for additional service records from the National Personnel Records Center (NPRC), and received some supplementary records in December 2007.  VA also attempted to obtain any outstanding service records from the Veteran's Air Force unit, but a September 2009 response indicated that all service records were stored with the NPRC.  The Veteran has not identified any other potential sources for additional service records, and the Board therefore finds that VA has complied with the duty to assist with respect to obtaining records of treatment during service.  

The Board also finds that VA has complied with the November 2007 and June 2010 remand orders of the Board.  In response to the Board's remands, the Veteran was contacted by letter in June 2010 and asked to identify any non-VA health care providers who had treated the disabilities on appeal.   No response to this letter was received.  VA also made additional efforts to obtain the Veteran's service records, as outlined above.  The Veteran was also provided a VA examination in February 2010 and medical opinions were submitted in an October 2010 addendum report.  The case was then readjudicated in November 2011.  Therefore, VA has complied with the remand orders of the Board.  

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  


ORDER

Entitlement to service connection for a low back disorder, diagnosed as degenerative disc disease and degenerative joint disease, is denied. 

Entitlement to service connection for arthritis of the fingers is denied.

Entitlement to service connection for arthritis of the bilateral knees is denied. 

Entitlement to service connection for arthritis of the bilateral feet is denied. 

Entitlement to service connection for costochondritis of the right anterior chest wall is denied. 



____________________________________________
Tresa M. Schlecht
Acting Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


